In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1200 
KYLL LAVALAIS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

VILLAGE OF MELROSE PARK, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:12‐cv‐06921 — Robert W. Gettleman, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 24, 2013 — DECIDED OCTOBER 24, 2013 
                  ____________________ 

     Before POSNER, TINDER, and HAMILTON, Circuit Judges. 
    TINDER,  Circuit  Judge.  Kyll  Lavalais,  a  sergeant  with  the 
Village  of  Melrose  Park  Police  Department,  sued  his  em‐
ployer, the Village of Melrose Park, and the Chief of Police, 
Sam  Pitassi,  under  Title  VII  and  42  U.S.C.  §  1983,  alleging 
race  discrimination and retaliation. The district court  grant‐
ed  the  defendants’  motion  to  dismiss  for  failure  to  state  a 
claim and Lavalais appealed. For the reasons that follow, we 
2                                                      No. 13‐1200 

vacate the dismissal of the race discrimination claims, affirm 
the dismissal of the retaliation claims, and remand. 
     I.  Background 
     Plaintiff  Lavalais  is  employed  by  the  Village  of  Melrose 
Park as a police officer. He is the only black officer in the po‐
lice department, which has approximately seventy‐five offic‐
ers.  He  has  been  employed  as  a  police  officer  with  the  Vil‐
lage  for  more  than  twenty  years.  In  2010,  Lavalais  filed  a 
charge  with  the  Equal  Employment  Opportunity  Commis‐
sion (EEOC), alleging race discrimination. He filed a second 
charge  in January  2011, alleging  that  he was disciplined for 
filing  his  first  EEOC  charge  and  discriminated  against  be‐
cause of his race.  
    In  early  February  2011,  Lavalais  was  promoted  to  ser‐
geant and placed on the midnight shift. Over a year later, on 
April 2, 2012, he requested a change of assignment from the 
midnight shift, expressing an interest in any supervisory as‐
signment other than the midnight shift. Chief Pitassi denied 
his request. In July 2012, Lavalais filed a charge of discrimi‐
nation with the EEOC, alleging that the Village “(and its Po‐
lice  Department  leaders)”  treated  similarly  situated  officers 
not in the protected class more favorably “as to policies and 
re‐assignment”  and  that  he  had  “been  placed  on  the  mid‐
night  tour  indefinitely”  because  of  his  race.  A  month  later, 
the EEOC issued a right‐to‐sue letter.  
    Lavalais sued the Village and Chief Pitassi in federal dis‐
trict court alleging employment discrimination based on his 
race  and  in  retaliation  for  filing  an  EEOC  charge.  The  de‐
fendants moved to dismiss under Rule 12(b)(6) for failure to 
state  a  claim,  and  Lavalais  filed  an  amended  complaint  un‐
No. 13‐1200                                                              3 

der Title VII and § 1983, alleging race discrimination, retalia‐
tion,  and  violations  of  the  Equal  Protection  Clause.  Count  I 
alleges  that  Lavalais  was  passed  over  for  assignment  to  the 
day or evening  tour, was denied the opportunity to  work a 
tour of duty other than the midnight tour, and was subjected 
to  what  is  in  effect  a  demotion  in  violation  of  Title  VII.  La‐
valais  alleges  that  the  defendants  overlooked  his  qualifica‐
tions and seniority because of his race and in retaliation for 
his complaints to the EEOC. Count II alleges that in 2010 La‐
valais  complained  to  the  EEOC  that  the  defendants  were 
discriminating  against  him  because  of  his  race  and  that  in 
retaliation for his protected speech, the defendants assigned 
him to midnight duty and constructively stripped him of his 
authority  as  a  sergeant.  Count  III  alleges  a  violation  of  the 
Equal Protection Clause under § 1983, specifically that Chief 
Pitassi  singled  Lavalais  out  for  less  favorable  treatment  be‐
cause  of  his  race,  granting  him  limited  authority  as  a  ser‐
geant,  passing  over  him  in  favor  of  a  less  qualified  person 
for another tour, diminishing his job responsibilities, and re‐
taliating  against  him.  Count  IV  alleges  a  municipal  liability 
race discrimination claim against the Village. The defendants 
moved under Rule 12(b)(6) to dismiss all claims, and the dis‐
trict court granted their motion. Lavalais appealed. 
    II. Discussion 
    Lavalais contends that the district court erred in dismiss‐
ing his complaint. We review de novo a Rule 12(b)(6) dismis‐
sal for failure to state a claim. Alam v. Miller Brewing Co., 709 
F.3d  662,  665 (7th  Cir.  2013).  A  “complaint  must  contain  al‐
legations  that  ‘state  a  claim  to  relief  that  is  plausible  on  its 
face.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009)). We 
accept  all  well‐pleaded  factual  allegations  as  true  and  view 
4                                                           No. 13‐1200 

them  in  the  light  most  favorable  to  the  plaintiff.  Luevano  v. 
Wal‐Mart  Stores,  Inc.,  722  F.3d  1014,  1027 (7th  Cir.  2013).  A 
plaintiff “must plead some facts that suggest a right to relief 
that is beyond the ‘speculative level.’” Atkins v. City of Chica‐
go,  631  F.3d  823,  832 (7th  Cir.  2011).  This  means  that  “the 
complaint  must  contain  ‘allegations  plausibly  suggesting 
(not merely consistent with)’ an entitlement to relief.” Alam, 
709  F.3d  at  666  (quoting  Bell  Atl.  Corp.  v.  Twombly,  550  U.S. 
544, 557 (2007)). 
     To the extent Lavalais pursues Title VII claims based on 
his  initial  placement  on  the  midnight  shift,  such  claims  are 
time‐barred.  As  applicable  here,  an  EEOC  charge  “shall  be 
filed … within three hundred days after the alleged unlaw‐
ful employment practice occurred.” 42 U.S.C. § 2000e‐5(e)(1). 
If a plaintiff fails to file a timely charge concerning a discrete 
act of discriminatory conduct, his claim is time‐barred. Roney 
v.  Ill.  Dep’t  of  Transp.,  474  F.3d  455,  460  (7th  Cir.  2007).  La‐
valais was placed on the midnight shift on February 5, 2011. 
He  did  not  file  his  EEOC  charge  complaining  about  that 
placement  until  July  18,  2012—more  than  300  days  later. 
Thus,  his  initial  placement  on  the  midnight  shift  cannot  be 
the basis of his Title VII claims. 
   As  for  the  Title  VII  retaliation  claim,  the  district  court 
dismissed  it  on  procedural  grounds,  finding  it  barred  be‐
cause it varied from the 2012 EEOC charge. Lavalais has not 
challenged  this  ground  for  dismissal  and  thus  has  waived 
any argument that the  court erred. See Logan v. Wilkins, 644 
F.3d 577, 583 (7th Cir. 2011). 
   Turning to the Title VII race discrimination claim, the de‐
fendants first argue that in amending his complaint, Lavalais 
dropped his denial of transfer claim and proceeded only on 
No. 13‐1200                                                           5 

the  claim  regarding  his  initial  placement  on  the  midnight 
shift. A complaint must allege  “’some  specific  facts’ to  sup‐
port  the  legal  claims  asserted.”  McCauley  v.  City  of  Chicago, 
671 F.3d 611, 616 (7th Cir. 2011) (citation omitted). “The de‐
gree  of  specificity  required  …  rises  with  the  complexity  of 
the  claim.”  Id.  at  616–17;  see  also  Swanson  v.  Citibank,  N.A., 
614  F.3d  400,  405  (7th  Cir.  2010)  (“A  more  complex  case  … 
will require more detail … .”). “[A] complaint alleging [race] 
discrimination need only aver that the employer instituted a 
(specified)  adverse  employment  action  against  the  plaintiff 
on the basis of [his race].” Luevano, 722 F.3d at 1028 (quoting 
Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008)). 
    The  original  complaint  specifically  alleged  that  Lavalais 
requested  Chief  Pitassi  to  allow  him  to  work  a  shift  other 
than  the  midnight  shift  and  that  Pitassi  denied  his  request. 
Compl. ¶ 18. These allegations are omitted from the amend‐
ed complaint. However, the amended complaint does allege 
that  Lavalais  was  being  forced  “to  work  midnights  indefi‐
nitely,”  which  “causes  him  to  be  virtually  powerless,”  First 
Am.  Compl.  ¶  21;  that  assignment  to  the  midnight  shift 
comes with significantly diminished job responsibilities, id. ¶ 
19(c), and “severely restricted” duties—“it is as if he is not a 
sergeant,”  id.  ¶  22;  that  the  defendants  have  compromised 
his  “right  [as  a  sergeant]  to  make  major  sergeant  level  and 
law enforcement decisions in his role as a sergeant” and that 
“this  conduct  …  is  continuing,”  id.  ¶  30 (alteration  in  origi‐
nal). These allegations sufficiently suggest a denial of trans‐
fer claim. And such a claim is not inconsistent with any oth‐
er  allegations  of the amended  complaint. “A party who ap‐
peals  from  a  Rule  12(b)(6)  dismissal  may  elaborate  on  her 
allegations so long as the elaborations are consistent with the 
6                                                         No. 13‐1200 

pleading.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 555 
(7th Cir. 2012).  
   Furthermore,  in  responding  to  the  motion  to  dismiss  the 
amended complaint, Lavalais clearly maintained a denial of 
transfer claim. For example, in arguing that his claims were 
not untimely, he asserted that “[t]he date of his promotion to 
sergeant is not significant. What is significant is that … [his] 
written request to Chief Pitassi, for a transfer, was denied.” 
Pl.’s  Resp.  Opp’n  Defs’  Mot.  Dismiss  1‐2.  Although  La‐
valais’s  appellate  brief  seems  to  emphasize  his  initial  as‐
signment  to  the  midnight  shift,  he  advances  arguments 
about  being  “disallow[ed]  a  transfer  from  the  midnight 
tour,” Appellant’s Br. 14, which are sufficient to maintain the 
denial of transfer claim. 
    The defendants also argue that the district court erred in 
finding that the denial of transfer claim was within the scope 
of  the  2012  EEOC  charge.  Generally,  “a  Title  VII  plaintiff 
cannot  bring  claims  in  a  lawsuit  that  were  not  included  in 
her EEOC charge.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 
500 (7th  Cir.  1994).  However,  “a  plaintiff  can  still  bring 
[claims not included in the EEOC charge] if they are ‘like or 
reasonably  related  to  the  allegations  of  the  [EEOC]  charge 
and  growing  out  of such allegations.’” Moore  v. Vital Prods., 
Inc.  641  F.3d  253,  256–57 (7th  Cir.  2011)  (quotingJenkins  v. 
Blue  Cross  Mut.  Hosp.  Ins.,  Inc.,  538  F.2d  164,  167  (7th  Cir. 
1976) (en banc)). “To be ‘like or reasonably related,’ the rele‐
vant  claim  and  the  EEOC  charge  ‘must,  at  minimum,  de‐
scribe  the  same  conduct  and  implicate  the  same  individu‐
als.’” Id. at 257 (quoting Cheek, 31 F.3d at 501). 
   The  2012  EEOC  charge  asserts  that  the  Village  and  the 
leaders  of  the  police  department  treated  similarly  situated 
No. 13‐1200                                                           7 

officers not in the protected class more favorably “as to poli‐
cies and re‐assignment” and that Lavalais had “been placed 
on  the  midnight  tour  indefinitely”  because  of  his  race.  The 
amended  complaint  alleges  that  the  Village  and  Chief  have 
treated Lavalais less favorably than other officers because of 
his race and that he was denied the opportunity to work on 
a  tour  other  than  the  midnight  tour.  The  EEOC  charge  and 
amended  complaint  describe  the  same  conduct  and  impli‐
cate  the  same  individuals:  Lavalais’s  indefinite  assignment 
to  the  midnight  tour,  which  in  this  case  is  another  way  of 
saying  a  denial  of  a  transfer,  by  the  Village  and  police  de‐
partment leaders, which surely includes the Chief of Police. 
And the alleged denial of a transfer could grow or reasona‐
bly  be  expected  to  grow  out  of  the  allegations  in  the  EEOC 
charge.  Thus,  Lavalais  can  pursue  his  denial  of  transfer 
claim. 
   That brings us to the issue of whether the denial of trans‐
fer  rises  to  a  materially  adverse  employment  action.  “[A] 
purely lateral transfer, that is, a transfer that does not involve 
a demotion in form or substance, cannot rise to the level of a 
materially  adverse  employment  action.”  Williams  v.  Bristol‐
Myers Squibb Co., 85 F.3d 270, 274 (7th Cir. 1996). However, a 
“materially adverse change might be indicated by a termina‐
tion of employment, a demotion evidenced by a decrease in 
wage  or  salary,  a  less  distinguished  title,  a  material  loss  of 
benefits,  significantly  diminished  material  responsibilities,  or 
other indices that might be unique to a particular situation.” 
Oest v. Ill. Dep’t of Corrs., 240 F.3d 605, 612–13 (7th Cir. 2001) 
(quotation  and  citation  omitted)  (emphasis  added);  see  also 
Porter v. City of Chicago, 700 F.3d 944, 954 (7th Cir. 2012) (ex‐
plaining that a “materially adverse change might be indicat‐
8                                                        No. 13‐1200 

ed  by  a  …  demotion  evidenced  by  …  significantly  dimin‐
ished material responsibilities”). 
   The  amended  complaint  alleges  that  Lavalais’s  assign‐
ment  to  the  midnight  shift  for  an  indefinite  period  of  time 
stripped him of his authority as a sergeant, significantly di‐
minished his job responsibilities, and caused him to be “vir‐
tually  powerless”  as a  sergeant.  It  also  alleges  that  Lavalais 
is “seldom permitted to perform sergeant duties,” including 
“instructing  officers  on  what  actions  they  should  take  [or] 
not  take,”  First  Am.  Compl.  ¶  19(c),  and  that  his  employer 
“does not want a black person giving orders to lower rank‐
ing officers,” id. ¶ 21. And it is alleged that Lavalais’s “duties 
are so severely restricted, it is as if he is not a sergeant.” Alt‐
hough the complaint does not provide a lot of factual detail, 
given  the  uncomplicated  nature  of  Lavalais’s  race  discrimi‐
nation  claim,  the  allegations  are  sufficient  to  plead  that  the 
denial  of  a  transfer  from  the  midnight  shift  as  well  as  La‐
valais’s  treatment  on  that  shift  are  materially  adverse  em‐
ployment actions.  
   The  complaint  also  alleges  that  the  assignment  to  the 
midnight shift was a demotion, which only adds confusion. 
A  “constructive  demotion”  is  when  an  employer  has  made 
conditions  so  unbearable  that  a  reasonable  person  would 
have felt compelled to accept a demotion rather than remain 
in his current position. That is not Lavalais’s claim. Instead, 
he alleges that despite his promotion to sergeant, the denial 
of a transfer to another shift prohibits him from realizing the 
supervisory responsibilities and duties of that position. 
   Lavalais  argues  that  he  may  assert  a  hostile  work  envi‐
ronment claim even though he did not assert such a claim in 
his complaint. He cites Rabe v. United Air Lines, Inc., 636 F.3d 
No. 13‐1200                                                            9 

866, 872 (7th Cir. 2011), for the proposition that a complaint 
need  not  identify  legal  theories.  While  true,  a  complaint 
nonetheless  must  allege  some  facts  that  support  whatever 
theory  the  plaintiff  asserts.  E.g.,  McCauley,  671  F.3d  at  616. 
Nothing  in  Lavalais’s  amended  complaint  or  his  EEOC 
charge fairly suggests a hostile work environment, so such a 
claim  fails.  See  Hottenroth  v.  Vill.  of  Slinger,  388  F.3d  1015, 
1035–36  (7th  Cir.  2004)  (affirming  dismissal  of  hostile  work 
environment  claim  where  EEOC  complaints  failed  to  allege 
anything that could reasonably be considered a hostile envi‐
ronment). 
    Turning  to  the  §  1983  claims,  the  district  court  erred  in 
concluding  that  a  plaintiff  need  not  allege  a  materially  ad‐
verse employment action to state a claim under § 1983. The 
court  relied  on  Power  v.  Summers,  226  F.3d  815  (7th  Cir. 
2000), but the § 1983 claim in that case alleged retaliation in 
violation  of the  First  Amendment, a  claim for which  an ad‐
verse  employment  action  is  not  required.  Here,  the  §  1983 
claim  is  based  on  race  discrimination  in  violation  of  the 
Equal  Protection  Clause,  a  claim  for  which  a  materially  ad‐
verse  employment  action  is  required.  See  Rodgers  v.  White, 
657  F.3d  511,  517  (7th  Cir.  2011)  (Title  VII  and  §  1983  race 
discrimination  employment  claims  are  analyzed  under  the 
same standards). Lavalais has alleged a sufficiently material‐
ly adverse employment action, so his § 1983 race discrimina‐
tion  claim  (like  his  Title  VII  claim)  survives  the  motion  to 
dismiss. 
   The district court also erred in analyzing the equal protec‐
tion claim  under the class‐of‐one doctrine  and  dismissing  it 
under  Engquist  v.  Oregon  Department  of  Agriculture,  553  U.S. 
591,  607–08  (2008),  which  held  that  “the  class‐of‐one  theory 
10                                                     No. 13‐1200 

of equal protection has no application in the public employ‐
ment  context.”  The  equal  protection  claim  is  not  a  class‐of‐
one  discrimination  claim,  but  a  race  discrimination  claim. 
Finally,  we  affirm  the  dismissal  of  the  municipal  liability 
claim because Lavalais has failed  to  challenge  the dismissal 
of that claim on appeal and thus has waived that claim. See 
Logan, 644 F.3d at 583. 
      III. Conclusion 
   The  district  court’s  judgment  is  AFFIRMED  in  part  and 
VACATED  in  part,  and  the  case  is  remanded  for  further  pro‐
ceedings consistent with this opinion.